WELCH, P.J., dissenting: The majority is correct in observing that whether a yard engine is covered by the hand brake provisions of section 11 of the Federal Safety Appliance Act depends on whether the same reason exists for requiring the brake on the engine as exists for requiring it on a car. However, I believe that the evidence presented at trial shows that the hand brake is as necessary on that engine as it is on a railroad car, and I must respectfully dissent from the majority’s conclusions to the contrary. The purpose of the hand brake on railroad cars is to prevent them from rolling when not attached to the automatic braking system of a train. The hand brake thus ensures that a car will at no time be left without a working brake system. The same function, in my judgment, is served by the hand brake on a yard engine. Defense witness Charles Gallagher, roundhouse foreman for the defendant, testified that it was the accepted procedure at the defendant’s yard to apply the hand brake when an engine was parked and left standing alone. The reason for this practice is, as the plaintiff explained, “in case the engine would die, the air would leak off, you’ve got a brake to hold it.” This is especially important in the case of yard engines, which, are often parked on grade and left unattended in areas densely populated by workers. It is reasonable to conclude that the considerations behind this safety procedure at defendant’s yard also justify applying the Safety Appliance Act’s hand brake requirement to engines which are used in railroad yards. This position is further supported by Martin v. Johnston (Fla. 1955), 79 So. 2d 419. Although the primary question in Martin was whether a maintenance-of-way vehicle is covered by the Act in general, the result in Martin was to require hand brakes on that car, which, like a yard engine, is often stopped and left standing alone. Martin thus stands for the principle that a railroad vehicle which is governed by the Safety Appliance Act and frequently remains unattached and unattended must not be left without a functioning brake system at any time. Nothing cited in the majority’s opinion repudiates this as a goal of the Act. The United States v. Chicago, St. P., M. & O. Ry. Co. cases are distinguishable because they involved pusher engines on main lines, and because the hand brake provisions of the Act were not specifically discussed. Nor am I persuaded that the quoted rule of the Interstate Commerce Commission dictates reversal of the judgment. Such an administrative construction of a statute is not to be accorded great weight if it is apparent that the agency did not consider the specific problem at hand. (Baltimore & Ohio Ry. Co. v. Jackson (1957), 353 U.S. 325, 330-31, 1 L. Ed. 2d 862, 867, 77 S. Ct. 842, 846.) The presence of the word “tender” in the rule suggests that the Commission was considering coal fired steam locomotives when it adopted the rule in 1911, and has not reviewed its applicability for some time. Steam locomotives would seem to be appreciably less likely than diesel-electric engines to roll when left unattended without brakes, and had the Commission expressly addressed the problems of diesel-electric yard engines, it may well have required hand brakes on them. The difference between those two forms of propulsion is an additional cause to discount the probative value of the United States v. Chicago, St. P., M. & O. Ry. Co. cases here. For these reasons, I would agree "with the trial court that the hand brake requirement of section 11 should apply to yard engines such as engine No. 3370.